Citation Nr: 0426915	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-10 815	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left hip disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

This appeal arose from a June 1993 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a left hip disability.  The Board of Veterans 
Appeals (Board) remanded this case in August 1996 for 
additional development.  In May 1999, the veteran testified 
before the Board.  In August 1999, the case was again 
remanded by the Board for further development.  In November 
2002, the Board issued a development memorandum, requesting 
additional evidentiary development.  In October 2003, the 
Board remanded this case so that a travel board hearing could 
be conducted.  The veteran subsequently testified at a 
personal hearing before the Board in May 2004.


FINDING OF FACT

A left hip disorder may not be disassociated from the 
veteran's active service.


CONCLUSION OF LAW

A left hip disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.159 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for a left hip disability has been properly 
undertaken.  

The Board is confident in this assessment because the veteran 
was sent a VCAA notice letter in April 2001 (given that the 
original rating action was issued in June 1993, it is not 
possible for the notice to have sent prior to its issuance, 
see Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. 
App. Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 
24, 2004)).  This correspondence informed the veteran of the 
information and evidence that was needed to substantiate his 
claim.  It also informed him of what evidence and information 
the veteran should obtain and what VA was obligated to 
obtain.  He was also sent a statement of the case in October 
1993 and supplemental statements of the case were issued in 
February 1994, September 1998, May 2000, and January, July 
and December 2002.  These also informed the veteran of the 
evidence and information needed to establish entitlement to 
the benefit sought, as well as what would be obtained by VA 
and what should be submitted by the veteran.  In addition, 
this case was remanded by the Board in August 1996 and August 
1999 for additional development; in addition, the Board 
sought to obtain additional records in November 2002 to 
assist the veteran in his attempts to establish that the 
claimed injury had occurred in service.  Therefore, it is 
found that the veteran has been provided adequate information 
concerning his notification and assistance rights.

Content of notice

Pelegrini, supra stated that 38 C.F.R. § 3.159(b)(1), 
explicitly, and 38 U.S.C.A. § 5103(a), implicitly, require 
that VA request that the claimant provide any evidence in his 
or her possession that pertains to the claim.  The CAVC's 
statement that §§ 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  
Additionally, the Pelegrini decision had not held that VA's 
notice must contain the exact words of the statute or the 
regulation in order to comply with the content requirements 
of the 3.159 notice.  See VAOPGCPREC 7-2004 (July 16, 2004).  
Further, 38 U.S.C.A. § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  Therefore, even though 
the veteran in this case was not told to submit any evidence 
in his possession that pertained to the claim, this is not an 
error, which would prevent adjudication of his claim.  


Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran has asserted that he injured his left hip during 
parachute training in 1984.  He stated that they were engaged 
in drop and roll practice, when the airman helping to release 
the parachute got his fingers tangled in the lines.  This 
caused him to fall about 30 feet to the ground, at which time 
he struck his left side and leg.  He said that he now suffers 
from pain in the left hip, which he believes is related to 
this injury.

The veteran's service medical records do not show any 
complaints of or treatment for an injury to the left hip.  An 
examination conducted in January 1990 again showed no 
complaints concerning the left hip.  The objective 
examination was normal.

A VA examination performed in June 1992 noted the veteran's 
complaints of some pain on abduction of the left hip.  The 
examination of the hip was otherwise normal.

The veteran testified at a hearing before the Board in May 
1999.  He again recounted his history of the injury.  He 
stated that he had seen a doctor immediately after the 
initial injury at Columbus Air Force Base.  However, he 
denied any subsequent treatment.  He also denied seeking any 
treatment after his release from service.  He stated that, 
other than having a bump on the left hip, he was not sure 
that he had a disability involving this joint.

VA examined the veteran in May 2000.  He stated that he had 
flare-ups of pain.  During the examination, there was no pain 
on motion or on mild resistance.  There was no inflammation, 
no evidence of left greater trochanteric bursal tenderness on 
palpation and no indication of warmth.  Range of motion was 
from 0 to 125 degrees, abduction was to 45 degrees 
bilaterally and straight leg raises were negative.  An x-ray 
was normal.  The diagnosis was chronic intermittent greater 
trochanteric bursitis of the left hip, which is as likely as 
not induced by the parachute landing exercise injury suffered 
in 1984.  There was no evidence of degenerative joint 
disease.

The veteran's service medical records from his first period 
of service showed that he was a supply specialist.  His DD-
214 for the May 4 to August 21, 1984 period of extended 
service showed that he had been in pilot training for 3 
months.  He was released from this period of service due to 
his failure to complete flying or technical training.  

The National Personnel Records Center was requested to 
conduct a search for medical records from the Columbus Air 
Force Base developed during the May to August 1984 period.  
In June 2003, they responded that no records had been found.

The veteran's wife submitted a statement in June 2004.  She 
stated that she had been married to the veteran during his 
Air Force career.  She noted that he had received parachute 
training.  He had returned home one day and told her that he 
had been injured.  He told her that he had fallen 20 to 30 
feet, landing on his left side.  She asked if he had sought 
treatment and he told her that he had been advised that he 
should not.  She stated that she had looked at the injury and 
it was severely discolored.  She also noted grass and 
bloodstains in his flight suit, which had to be replaced.

The veteran testified at another personal hearing before the 
Board in May 2004.  He reiterated his testimony about how he 
had incurred his injury.  He stated that he had sought 
treatment for it on several occasions during service.  He 
reported that he had been told that he had calcifications and 
arthritis in the left hip.  The veteran stated that he would 
attempt to get a statement from a service comrade who had 
witnessed the injury; however, none was submitted.


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bursitis of the 
left hip is established.  According to the VA examination 
conducted in May 2000, the veteran currently has chronic 
intermittent greater trochanteric bursitis of the left hip.  
The veteran did apparently receive 3 months of pilot training 
in 1984. Although there is no indication in the service 
medical records that he ever sought any treatment for a hip 
injury; and the physical examination performed in January 
1990 showed no complaints or findings concerning the left 
hip, the veteran's wife stated that he had told her about the 
injury and she had actually seen the bruising. Further, the 
VA examination did state that his current hip bursitis was 
likely related to his 1984 injury in service.  Under such 
circumstances, the Board finds that the positive and negative 
evidence is in relative equipoise, and thus the veteran 
prevails with respect to this particular claim.



ORDER

Service connection for a left hip disability is allowed.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



